 1
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
 9                                WESTERN DIVISION
10
     ________________________________
11                                   )
     DARRELL MARTIN GRAY,            )          No. SA CV 17-15-00313-VBF-GJS
12                                   )
                      Petitioner,    )           ORDER
13                                   )           Overruling Petitioner’s Objections;
               v.                    )           Adopting Report & Recommendation;
14                                   )           Denying the Habeas Corpus Petition;
                                     )
15   W. MONTGOMERY (Warden),         )           Dismissing the Action With Prejudice;
                                     )           Terminating & Closing Action (JS-6)
16                  Respondent.      )
     _________________________________
17
18         The Court has reviewed the petition for a writ of habeas corpus by a person I
19   state custody pursuant to 28 U.S.C. section 2254, see CM/ECF System Document
20   (“Doc”) 1; the respondent warden’s answer (Doc 20) and lodged documents (Docs
21   21 and 22); petitioner’s traverse (Doc 28); the supplemental lodged documents
22   submitted by the respondent (Doc 34); the Report and Recommendation of the
23   Honorable Gail J. Standish, United States Magistrate Judge (Doc 48) and petitioner’s
24   objections thereto (Doc 53); and the applicable law. The respondent has neither
25   responded to the objections within the time allowed by Fed. R. Civ. P. 72(b) nor
26   sought an extension of time in which to do so.
27         As required by Fed. R. Civ. P. 72(b)(3), the Court has engaged in de novo
28   review of the portions of the R&R to which petitioner has specifically objected and
 1   finds no defect of law, fact, or logic in the R&R. The Court finds discussion of the
 2   objections to be unnecessary on this record. “The Magistrates Act ‘merely requires
 3   the district judge to make a de novo determination of those portions of the report or
 4   specified proposed findings or recommendation to which objection is made.’” It does
 5   not require a written explanation of the reasons for rejecting objections. See
 6   MacKenzie v. Calif. AG, 2016 WL 5339566, *1 (C.D. Cal. Sept. 21, 2016) (citation
 7   omitted). “This is particularly true where, as here, the objections are plainly
 8   unavailing.” Smith v. Calif. Jud. Council, 2016 WL 6069179, *2 (C.D. Cal. Oct. 17,
 9   2016). Accordingly, the Court will accept the Magistrate Judge's factual findings and
10   legal conclusions and implement her recommendations.
11
12                                         ORDER
13         Petitioner’s objection [Doc # 53] is OVERRULED.
14         The Report and Recommendation [Doc # 48] is ADOPTED.
15         The petition for a writ of habeas corpus [Doc # 1] is DENIED.
16         Final judgment consistent with this order will be entered separately as required
17   by Fed. R. Civ. P. 58(a). See Jayne v. Sherman, 706 F.3d 994, 1009 (9th Cir. 2013).
18         The Court will rule on a certificate of appealability by separate order.
19         This action is DISMISSED with prejudice.
20         The case SHALL BE TERMINATED and closed (JS-6).
21         IT IS SO ORDERED.
22
23   Dated: March 26, 2019                        _________________________
24                                                 Hon. Valerie Baker Fairbank
25                                                 United States District Judge
26
27
28
